Exhibit 10.1

EXECUTION VERSION

TERMINATION AGREEMENT AND MUTUAL RELEASE

          This TERMINATION AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is
made and entered into by and among Par Pharmaceutical, Inc., a Delaware
corporation (“Par”), Talon Therapeutics, Inc. (formerly Hana Biosciences, Inc.)
a Delaware corporation (“Talon”), and NovaDel Pharma, Inc., a Delaware
corporation (“NovaDel”), effective as of January 16, 2012 (the “Effective
Date”). Each of Par, Talon and NovaDel are referred to herein as a “Party” and
together as the “Parties”.

          WHEREAS, TALON and NovaDel are parties to the Amended and Restated
License and Development Agreement dated as of July 31, 2007 (the “License and
Development Agreement”);

          WHEREAS, TALON, NovaDel and Par Pharmaceutical, Inc., a Delaware
corporation (“PAR”), are parties to the Product Development and
Commercialization Sublicense Agreement dated as of July 31, 2007 (the “Product
Development Agreement”);

          WHEREAS, the Parties wish to terminate the Product Development
Agreement; and

          NOW, THEREFORE, in consideration of the premises and of the mutual
agreements and covenants hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

          1.1 Certain Definitions. For purposes of this Agreement, “Claims”
means any and all claims, demands, obligations, losses, judgments, damages,
causes of action, costs, expenses, attorneys’ fees and liabilities of any nature
whatsoever, whether based on contract, tort, statutory or other legal or
equitable theory of recovery, whether known or unknown, suspected or claimed,
and “Third Party” means any Person other than Par, Talon or NovaDel and their
respective Affiliates. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Product Development Agreement.

          1.2 Construction. As used in this Agreement, unless the context
otherwise requires, words denoting any gender shall include all genders, words
describing the singular shall include the plural and vice versa, the words
“hereof”, “herein” and “hereunder” and words of similar import shall refer to
this Agreement as a whole and not to any particular provision of this Agreement,
words denoting natural persons shall include corporations, partnerships and
other entities, and vice versa; and the words “includes” or “including” shall
mean “including without limitation.” Unless otherwise specified herein, all
references to Articles and Sections refer to articles and sections of this
Agreement.

--------------------------------------------------------------------------------



ARTICLE II

TERMINATION OF THE PRODUCT DEVELOPMENT AGREEMENT

          The Parties agree and confirm that the Product Development Agreement
is hereby terminated and is of no further force and effect. Each of the Parties
agrees that, except as otherwise provided in this Agreement, none of the terms,
conditions or obligations of the Product Development Agreement shall survive
termination, that all rights and licenses granted to Par under the Product
Development Agreement shall automatically and immediately terminate and shall
revert to the Parties as set forth in the License and Development Agreement as
of the Effective Date and that this Agreement supersedes any and all of the
terms of the Product Development Agreement. The Parties agree that the
confidentiality obligations of the Parties contained in Article 9 of the Product
Development Agreement shall apply to all Confidential Information of a Party
disclosed to the other Party pursuant to this Agreement as if such Confidential
Information had been disclosed under the Product Development Agreement, that all
references to “this Agreement” in Article 9 of the Product Development Agreement
shall be deemed to include this Agreement, and that the confidentiality
obligations of the Parties contained in Article 9 of the Product Development
Agreement shall remain binding on each of the Parties in accordance with its
terms.

ARTICLE III

RETURN OF INFORMATION AND ASSIGNMENT

          Within a thirty (30) days following the Effective Date, Par shall
return to NovaDel any and all data, files, records and other materials in its
possession or control that relate to the Licensed Technology or contain or
comprise Information and Inventions or other Confidential Information (except
one copy of each that may be retained for archival purposes). Par hereby
represents and warrants that: (A) there is no Regulatory Documentation or other
Information and Inventions in the possession or Control of Par or its Affiliates
that relate to the Exploitation of the Licensed Product, and (B) there are no
Agreement-Related Assets. Par hereby assigns to NovaDel all of its rights, title
and interest in and to all Information and Inventions created, discovered,
conceived, reduced to practice, or developed by Par or its Affiliates during the
Term, in each case that relate solely to the research and development of the
Licensed Product and Licensed Process carried out by Par under the Development
Plan, and shall enter into and execute all reasonable and appropriate
assignments, transfers, or other agreements necessary to perfect NovaDel’s title
thereto.

ARTICLE IV

MUTUAL RELEASE OF ALL CLAIMS

          4.1 Release by Par. Subject to the terms and conditions of this
Agreement, Par, on behalf of itself, its Affiliates, subsidiaries, officers,
directors, employees, agents, attorneys, accountants, insurers, representatives,
successors and assigns, hereby releases and forever discharges Talon and NovaDel
and their respective past and present Affiliates, subsidiaries, officers,
directors, partners, principals, equityholders, employees, agents, attorneys,
accountants, insurers, representatives, successors, heirs and assigns
(collectively, the “Par Released Parties”),

--------------------------------------------------------------------------------



from any and all Claims that Par or any Affiliate of Par has, had or claims to
have against any or all of the Par Released Parties arising directly or
indirectly from any act, omission, event or transaction occurring on or prior to
the Effective Date that relate to, arise from, or are in any manner connected to
the Product Development Agreement, whether accrued or not; provided, however,
that nothing in this Section 4.1 shall be deemed to affect the enforceability
of, or the Parties’ rights and obligations under this Agreement.

          4.2 Release by NovaDel. Subject to the terms and conditions of this
Agreement, NovaDel, on behalf of itself, its Affiliates, subsidiaries, officers,
directors, employees, agents, attorneys, accountants, insurers, representatives,
successors and assigns, hereby releases and forever discharges Par and Talon and
their respective past and present Affiliates, subsidiaries, officers, directors,
partners, principals, equityholders, employees, agents, attorneys, accountants,
insurers, representatives, successors, heirs and assigns (collectively, the
“NovaDel Released Parties”), from any and all Claims that NovaDel or any
Affiliate of NovaDel has, had or claims to have against any or all of the
NovaDel Released Parties arising directly or indirectly from any act, omission,
event or transaction occurring on or prior to the Effective Date that relate to,
arise from, or are in any manner connected to the Product Development Agreement,
whether accrued or not; provided, however, that nothing in this Section 4.2
shall be deemed to affect the enforceability of, or the Parties’ rights and
obligations under this Agreement.

          4.3 Release by Talon. Subject to the terms and conditions of this
Agreement, Talon, on behalf of itself, its Affiliates, subsidiaries, officers,
directors, employees, agents, attorneys, accountants, insurers, representatives,
successors and assigns, hereby releases and forever discharges Par and NovaDel
and their respective past and present Affiliates, subsidiaries, officers,
directors, partners, principals, equityholders, employees, agents, attorneys,
accountants, insurers, representatives, successors, heirs and assigns
(collectively, the “Talon Released Parties”), from any and all Claims that Talon
or any Affiliate of Talon has, had or claims to have against any or all of the
Talon Released Parties arising directly or indirectly from any act, omission,
event or transaction occurring on or prior to the Effective Date that relate to,
arise from, or are in any manner connected to the Product Development Agreement,
whether accrued or not; provided, however, that nothing in this Section 4.3
shall be deemed to affect the enforceability of, or the Parties’ rights and
obligations under this Agreement.

          4.4 Asserting Claims. Each Party hereby irrevocably covenants to
refrain from, directly or indirectly, asserting any claim or demand, or
commencing, instituting or causing to be commenced any proceeding of any kind,
against the other Parties based upon any matter purported to be released hereby
by such Party.

          4.5 Harm to Reputation and Business. Each Party agrees to act in good
faith toward the other Parties so as not to harm the reputation and business of
the other Parties in any way, which obligations shall include, but not be
limited to, each Party’s promise that it will not in any way, directly or
indirectly disparage or otherwise criticize the services, business, integrity,
truthfulness or reputation of the other Parties. The Parties agree not to make
any unfavorable or disparaging remarks about the other to any Third Parties.

--------------------------------------------------------------------------------



ARTICLE V

REPRESENTATIONS AND WARRANTIES

          5.1 Representations and Warranties of the Parties. Each Party hereby
represents and warrants to the other Parties that: (a) such Party has full power
and authority to enter into this Agreement and to perform its obligations
hereunder; and (b) the execution, delivery and performance of this Agreement do
not conflict with any other agreement or arrangement to which such Party is a
party or by which it is or its assets are bound or any law, regulation or order
to which such Party is subject.

          5.2 Further Representations and Warranties of NovaDel. NovaDel hereby
represents and warrants that (a) it is not aware of any pending or threatened
action, suit, proceeding, claim, arbitration, litigation or investigation (each,
an “Action”), and has not received any communication, that alleges that
NovaDel’s activities have breached or violated the terms and conditions of the
Product Development Agreement or this Agreement and (b) NovaDel does not intend
to use the information or data provided by Par to support an application for
Regulatory Approval of the Licensed Product.

          5.3 Further Representations and Warranties of Par. Par hereby
represents and warrants that it is not aware of any pending or threatened
Action, and has not received any communication, that alleges that Par’s
activities have breached or violated the terms and conditions of the Product
Development Agreement or this Agreement (other than any communications received
from NovaDel).

          5.4 Further Representations and Warranties of Talon. Talon hereby
represents and warrants that (a) it is not aware of any pending or threatened
Action, and has not received any communication, that alleges that Talon’s
activities have breached or violated the terms and conditions of the Product
Development Agreement or this Agreement (other than any communications received
from NovaDel) and (b) Talon does not intend to use the information or data
provided by Par to support an application for Regulatory Approval of the
Licensed Product.

ARTICLE VI

MISCELLANEOUS PROVISIONS

          6.1 Notices. Any notices given under this Agreement shall be in
writing, addressed to the Parties at the following addresses, and delivered by
person, by facsimile transmission followed by U.S. Mail, return receipt
requested, or by FedEx or other reputable national courier service. Any such
notice shall be deemed to have been given as of the day of personal delivery, on
the day sent by facsimile transmission with electronic confirmation of
successful transmission (if before 5:00 p.m. local time on a business day, and
otherwise it shall be deemed given on the subsequent business day), or on the
day of delivery to the other Party confirmed by the courier service.

--------------------------------------------------------------------------------




 

 

In the case of Par:

Par Pharmaceutical, Inc.
300 Tice Boulevard
Woodcliff Lake, NJ 07677
Attn: General Counsel
Fax: (201) 802-4600

 

 

In the case of NovaDel:

NovaDel Pharma, Inc.
1200 Route 22 East, Suite 2000
Bridgewater, NJ 08807
Attn: President
Fax: (908) 203-4744

 

 

with a copy (which shall not
constitute notice) to:

Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Attn: Emilio Ragosa, Esq.
Fax: (609) 919-6701

 

 

In the case of Talon:

Talon Therapeutics, Inc.
2207 Bridgepoint Parkway, Suite 250
San Mateo, California 94404
Attention: Chief Executive Officer
Fax: (650) 588-2787

 

 

with a copy (which shall not
constitute notice) to:

Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, Minnesota 55402
Attention: Christopher J. Melsha, Esq.
Fax: (612) 492-7077

          6.2 Parties to Bear Own Costs and Attorneys’ Fees. Except as otherwise
set forth herein, each Party will bear its own costs and expenses, including
attorneys’ fees, incurred by it in the negotiation of this Agreement and the
transactions and other agreements contemplated hereby.

          6.3 Entire Agreement. This Agreement represents and contains the
entire agreement and understanding among the Parties with respect to the subject
matter of this Agreement, and supersedes any and all prior oral and written
agreements and understandings relating thereto. No representation, warranty,
condition, understanding or agreement of any kind with respect to the subject
matter shall be relied upon by the Parties except those contained herein. This
Agreement may not be amended or modified except by a written agreement signed by
each Party.

--------------------------------------------------------------------------------



          6.4 Advice of Counsel. Each Party acknowledges and represents that it
has sought and obtained the legal advice of its own chosen attorneys and that
the terms of this Agreement have been completely read and are fully understood
and voluntarily accepted by it.

          6.5 Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, pdf or electronic signature, each of which shall
be deemed an original, and all of which together shall be deemed one and the
same instrument.

          6.6 Attorneys’ Fees. In the event litigation is necessary to enforce a
provision or provisions of this Agreement, all reasonable, out-of-pocket costs,
expenses and attorneys’ fees shall be paid by the non–prevailing Party or
Parties to the prevailing Party or Parties, in each case as determined by a
court of competent jurisdiction in a final, non-appealable order.

          6.7 Binding Effect. This Agreement will be binding on and inure to the
benefit of the Parties and their respective heirs, legal representatives,
successors and assigns.

          6.8 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

          6.9 Headings. Headings of the Articles, Sections and subsections of
this Agreement are for reference purposes only and do not constitute terms or
conditions of this Agreement and shall not limit or affect the terms and
conditions hereof.

          6.10 Severability. If any provision of this Agreement or its
application to any Person or circumstance is held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances will not be affected thereby, and
such provision will be enforced to the greatest extent permitted by law.

          6.11 Further Assurances. In connection with this Agreement and the
transactions contemplated thereby, each Party will execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably necessary or appropriate to effectuate and perform the provisions of
this Agreement and such transactions.

          6.12 Waiver. The failure of either Party to enforce at any time a
provision or part thereof of this Agreement, or the failure to require at any
time performance by the other Party of any provision or part thereof of this
Agreement, shall in no way constitute a present or future waiver of such
provision or part thereof, nor in any way affect the right of either Party to
enforce each and every provision of this Agreement.

          6.13. Effectiveness. This Agreement shall become effective upon the
Effective Date.

[Signature page follows]

--------------------------------------------------------------------------------



EXECUTION VERSION

          IN WITNESS WHEREOF, the undersigned Parties have executed this
Agreement effective as of the Effective Date.

 

 

 

 

PAR PHARMACEUTICAL, INC.

 

 

 

 

By: 

/s/ Thomas Haughey

 

 

--------------------------------------------------------------------------------

 

 

Name:  Thomas Haughey

 

 

Title:    EVP and General Counsel

 

 

 

 

NOVADEL PHARMA, INC.

 

 

 

 

By:

/s/ Steven B. Ratoff

 

 

--------------------------------------------------------------------------------

 

 

Name:  Steven B. Ratoff

 

 

Title:    Chief Executive Officer

 

 

 

 

TALON THERAPEUTICS, INC.

 

(f/k/a HANA BIOSCIENCES, INC.)

 

 

 

By:

/s/ Steven Deitcher, M.D.

 

 

--------------------------------------------------------------------------------

 

 

Name:  Steven Deitcher, M.D.

 

 

Title:    President and CEO


--------------------------------------------------------------------------------